On Rehearing.
Monroe, J.
In view of the fact that there is no evidence in the re - *1368,cord which hears distinctly upon the motive which brought the plaintiff, Lucinda Simpson, and the defendant, Normand, together origin.ally, and we are induced to believe from the representations made by plaintiff’s counsel in their application for rehearing that such evidence, not introduced upon the trial because believed to be unneces.sary, is nevertheless obtainable, we have concluded that the interests • of justice will be best subserved by remanding the case for further .evidence, rather than by rejecting the plaintiff’s demand.
It is therefore ordered and adjiidged that our former decree herein Ibe set aside, and it is now ordered, adjudged and decreed that the judgment and decree rendered by respondents, as also the judgment of the District Court which it affirms, be and the same are hereby annulled, and it is further ordered, adjudged and decreed, that the .respondents remand the case of Lucinda Simpson vs. Oliver P. Normand et als. to the District Court from which it was appealed, to be ..there proceeded with according to law.
It is further ordered that the costs of this proceeding and of the •appeal to the Circuit Court, be paid by said Lucinda Simpson, and that the costs of the District Court await the final determination of the ease.